Citation Nr: 1520345	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 13-23 122	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1, 2013 Board decision that denied entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from June 1965 to September 1970.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on February 1, 2013, in which the Board denied a claim for entitlement to service connection for COPD.


FINDING OF FACT

The February 1, 2013 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the February 1, 2013 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20 .1411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist are not applicable in CUE claims or motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  Review of the record reflects that the moving party did not appeal the February 1, 2013 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a) (2014).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id. at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE]...that particular claim of [CUE] may not be raised again.'"  Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d) (2014).  The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in Board decisions as: 

1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  See 38 C.F.R. § 20.1403(a) (2014). 

2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2014). 

3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  See 38 C.F.R. § 20.1403 (c) (2014). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a: 

1. Changed medical diagnosis. 

2. Failure to fulfill the duty to assist. 

3. Disagreement as to how the facts were weighed or evaluated. 

4. Change in interpretation of a statute or regulation.  See 38 C.F.R. § 20.1403(d) (2014).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  See 38 U.S.C.A. § 7111(e) (West 2014); 38 C.F.R. § 20.1405(b) (2014). 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b) (2014).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2) (2014).

To warrant revision of a Board decision on the grounds of CUE there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c) (2014). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a) (2014).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The essence of the Veteran's argument is that the Board failed to adequately rebut his contention that his currently diagnosed COPD was caused or otherwise related to service.  Specifically, the Veteran argues that there is no alternative explanation for the development of his COPD other than his in-service respiratory problems.  Upon review of the February 2013 decision, the Board finds that the allegation is not supported.

At the time of the February 2013 Board decision, applicable law provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

As noted above, the moving party has argued that the Board erred when it did not find that his COPD was related to service.  The February 2013 Board decision concluded that the Veteran's currently diagnosed COPD was less likely than not caused by or related to his military service.  The Board referenced the service treatment records noting treatment for scrub typhus and associated respiratory problems, along with VA treatment records demonstrating a current diagnosis of COPD.  The Board also determined that based on the resolution of the typhus during service that the Veteran did not experience a chronic illness while on active duty.  Additionally, a VA examination report dated in October 2011 reflects that the Veteran's COPD was less likely as not caused service and more likely due to his extensive history as a smoker.  The examiner also noted the Veteran had environmental and occupational exposures per his initial February 2010 pulmonary consultation which revealed he worked in a nuclear power plant, paper mill from 1976 to 1990, had some asbestos exposure in steel mill and paper mill, and reported Agent Orange exposure and having inside pets of a cat and dog.  The VA examiner also diagnosed the Veteran with pulmonary granulomatous disease and opined that it is either due to a genetic defect, inflammatory or immune response, respiratory burst, etc.  Thus, it was concluded that it is not at least as likely as not the Veteran's COPD nor his pulmonary granulomatous disease was incurred in his active duty service.  The VA examiner further explained, in pertinent part, that the Veteran was treated in service for acute upper respiratory conditions which resolved without having to be placed on chronic inhalation therapy or other means of respiratory disease management.  As there was no contradicting nexus evidence of a relationship between the Veteran's service and COPD, the examiner's opinion was afforded great probative weight and service-connection was denied.

A review of the evidence and the Board's February 2013 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  Additionally, the law as it was interpreted at that time was correctly applied.  At the time of the February 2013 decision the law required competent evidence of a nexus between the Veteran's COPD and service.  To the extent that the Veteran argues that the evidence clearly supports a finding that his COPD was caused by his in-service scrub typhus illness, the weight of the evidence is against him.  The Board's reliance on the 2011 examiner's opinion was appropriate.  The 2011 examiner reviewed the evidence of record, interviewed the Veteran, and came to a logical, well-reasoned conclusion based on the facts.  The Veteran did not provide any competent evidence to the contrary.  In this regard the Board notes that while the Veteran is competent to describe his bout with scrub typhus and his current symptoms, he has not demonstrated that he possesses the necessary medical expertise to render a complex medical opinion.  See Layno, 6 Vet. App. at 465.  Moreover, the Board correctly concluded that the Veteran's in-service scrub typhus was not chronic.  Review of the service treatment records reflects that he was diagnosed once with scrub-typhus in service and was treated again for a possible upper respiratory infection.  Further, he was not diagnosed with or treated for COPD during service and post-service medical recorda are negative for treatment for scrub-typhus.

The Board, relying on all the evidence of record pertaining to the etiology of the Veteran's COPD, denied the claim for entitlement to service connection.  This was a correct application of the law (as it was then interpreted) to the correct facts and does not support a finding of CUE.  Essentially, the legal arguments proffered by the moving party depend on factual findings that he assumes, but which are not clear from the record.  In order to conform to his legal arguments, the evidence would have to be weighed differently.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3) (2014).  Consequently, the Board finds that the record at the time of the February 2013 Board decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the denial of service connection for the Veteran's COPD.  Thus, there was no clear and unmistakable error in the February 2013 Board decision denying service connection for COPD.  Since there was no CUE in the February 2013 Board decision, the motion to revise that decision based on CUE must be denied.


ORDER

The motion asserting that there was clear and unmistakable error in the February 1, 2013 Board decision that denied entitlement to service connection for COPD is denied.



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



